FIRST AMENDMENT DATED JUNE 26, 2001
TO AMENDED AND RESTATED CREDIT AGREEMENT (LONG TERM FACILITY)
DATED AS OF AUGUST 18, 2000

                    This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this "Amendment") is dated as of June 26, 2001 and entered into by
and among CSC ENTERPRISES, a Delaware general partnership (the "Partnership"),
as a Borrower, COMPUTER SCIENCES CORPORATION, a Nevada corporation (the
"Corporation"), as a Borrower and as the Guarantor, the undersigned lenders
(collectively the "Majority Lenders"), and CITICORP USA, INC., as administrative
agent (the "Agent"), and is made with reference to that certain Amended and
Restated Credit Agreement (Long Term Facility), dated as of August 18, 2000, by
and among the Partnership, the Corporation, the lenders listed on the signature
pages thereof (the "Lenders"), and the Agent (as amended, the "Credit
Agreement"). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement.

RECITALS

                    WHEREAS,

the Partnership and the Corporation have requested and Majority Lenders have
agreed to modify the terms of the Credit Agreement in one respect;



                    NOW, THEREFORE,

in consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:


Section


1.


AMENDMENT TO THE CREDIT AGREEMENT

 


A.


Amendment to Section 5.04(c)(i)

. Section 5.04(c)(i) of the Credit Agreement is hereby

amended by deleting it in its entirety and substituting the following in lieu
thereof:

 

 

"Leverage Ratio.   The Corporation will not permit at any time the ratio of
Consolidated Total Debt to Consolidated Total Capitalization to exceed .50 to
1.00."


Section

2.

THE CORPORATION'S REPRESENTATIONS AND WARRANTIES

 

 


To induce the Lenders to enter into this Amendment and to amend the Credit
Agreement

in the manner provided herein, the Corporation represents and warrants to each
Lender that the following statements are true, correct and complete:

 


A.


Corporate Power and Authority

. The Corporation has all requisite corporate power and

authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement, as
amended by this Amendment (the "Amended Agreement").

 


B.


Authorization of Agreements

. The execution and delivery of this Amendment and the

consummation of the Amended Agreement have been duly authorized by all necessary
corporate action on the part of the Corporation.

 


C.


No Conflict

. The execution and delivery by the Corporation of this Amendment and the

consummation by the Corporation of the Amended Agreement do not and will not (i)
violate any provision of any law or any governmental rule or regulation
applicable to the Corporation, the certificate of incorporation or bylaws of the
Corporation or any order, judgment or decree of any court or other agency of
government binding on the Corporation, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
contractual obligation of the Corporation, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Corporation, or (iv) require any approval of stockholders or any approval or
consent of any Person under any contractual obligation of the Corporation (other
than the parties hereto).

 


D.


Governmental Consents. The execution and delivery by the Corporation of

this Amendment and the consummation by the Corporation of the Amended Agreement
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

 


E.


Binding Obligation

. This Amendment has been duly executed and delivered by the

Corporation and this Amendment and the Amended Agreement are the legally valid
and binding obligations of the Corporation, enforceable against the Corporation
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by principles of equity and
commercial reasonableness.

 


F.


Incorporation of Representations and Warranties From Credit Agreement.

The representations and warranties contained in Section 4.02 of the Credit
Agreement are true, correct and complete in all material respects to the same
extent as though made on and as of the date hereof, except as provided above or
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 


G.


Absence of Default. No event has occurred and is continuing or will result from
the

consummation of the transactions contemplated by this Amendment that would, upon
the giving of notice, the passage of time, or otherwise, constitute an Event of
Default.


Section


3.


THE PARTNERSHIP'S REPRESENTATIONS AND WARRANTIES

 

 


To induce the Lenders to enter into this Amendment and to amend the Credit
Agreement in

the manner provided herein, the Partnership represents and warrants to each
Lender that the following statements are true, correct and complete:

 


A.


Partnership Power and Authority. The Partnership has all partnership power

and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Amended Agreement.

 


B.


Authorization of Agreements

. The execution and delivery of this Amendment and the

consummation of the Amended Agreement have been duly authorized by all necessary
partnership action on the part of the Partnership.

 


C.


No Conflict

. The execution and delivery by the Partnership of this Amendment and the

consummation by the Partnership of the Amended Agreement do not and will not (i)
violate any provision of any law or any governmental rule or regulation
applicable to the Partnership, the Partnership's Partnership Agreement or any
order, judgment or decree of any court or other agency of government binding on
the Partnership, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any contractual obligation
of the Partnership, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of the Partnership, or (iv) require
any approval of partners or any approval or consent of any Person under any
contractual obligation of the Partnership (other than the parties hereto).

 


D.


Governmental Consents

. The execution and delivery by the Partnership of this

Amendment and the consummation by the Partnership of the Amended Agreement do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

 


E.


Binding Obligation. This Amendment has been duly executed and delivered by the

Partnership and this Amendment and the Amended Agreement are the legally valid
and binding obligations of the Partnership, enforceable against the Partnership
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by principles of equity and
commercial reasonableness.

 


F.


Incorporation of Representations and Warranties From Credit Agreement

. The

representations and warranties contained in Section 4.01 of the Credit Agreement
are true, correct and complete in all material respects to the same extent as
though made on and as of the date hereof, except as provided above or to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 


G.


Absence of Default

. No event has occurred and is continuing or will result from the

consummation of the transactions contemplated by this Amendment that would, upon
the giving of notice, the passage of time, or otherwise, constitute an Event of
Default.


Section


4.


CONDITIONS TO EFFECTIVENESS

 

 


Section 1 of this Amendment shall become effective as of the date hereof (such
date being

referred to herein as the "Amendment Effective Date"); provided that all of the
following conditions precedent shall have been satisfied:

 


A.


The Corporation and the Partnership shall have delivered to the Agent each of
the following, unless otherwise noted, dated the Amendment Effective Date:

 

 


(i)


Signature and incumbency certificates of the Corporation's and the Partnership's

 

officers executing this Amendment;

 

 


(ii)


Certified copies of the resolutions of the Board of Directors of the Managing
Partner

 

of the Partnership approving this Amendment;

 

 


(iii)


Certified copies of the resolutions of the Board of Directors of the Corporation

 

 approving this Amendment; and 

 

 


(iv)


Executed copies of this Amendment.

 


B.


All corporate and other proceedings taken in connection with the transactions
contemplated

hereby and all documents incidental thereto not previously found acceptable by
the Agent, shall be satisfactory in form and substance to the Agent, and the
Agent shall have received all such counterpart originals or certified copies of
such documents as the Agent may reasonably request.


Section


5.


MISCELLANEOUS

 


A.


Reference to and Effect on the Credit Agreement.

 

 


(i)


On and after the date this Amendment becomes effective in accordance with

 

its terms, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof", "herein" or words of like import referring to the Credit
Agreement shall mean and be a reference to the Amended Agreement.

 

 


(ii)



Except as specifically amended by this Amendment, the Credit Agreement shall

 

remain in full force and effect and are hereby ratified and confirmed.

 

 


(iii)


The execution, delivery and performance of this Amendment shall not, except as

 

expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of, any right, power or remedy of the Agent or any Lender under, the
Credit Agreement.

 


B.


Fees and Expenses

. The Corporation and the Partnership each acknowledge that all

costs, fees and expenses as described in Section 9.04 of the Credit Agreement
incurred by the Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of the
Corporation and the Partnership.

 


C.


Headings

. Section and subsection headings in this Amendment are included herein for

convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

 


D.


Applicable Law

. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 


E.


Counterparts; Effectiveness

. This Amendment may be executed in any number of

counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Subject to the provisions of Section 4, this Amendment shall
become effective as of the date hereof upon the execution and delivery of a
counterpart hereof by the Corporation, the Partnership and the Majority Lenders.

 

 

 

 

 

 

               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

 

 

 

 

 

CSC ENTERPRISES,

a Delaware partnership

By: Computer Sciences Corporation, its Managing Partner

 

 

 

 

 

By  /s/ Leon J. Level
Name: Leon J. Level
Title: Vice President and Chief Financial Officer

 

 

 

 

 

COMPUTER SCIENCES CORPORATION,

a
Nevada corporation

 

 

 

 

 

By  /s/ Leon J. Level
Name: Leon J. Level
Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

The Lenders:

 

 

 

 

 

 

 

CITICORP USA, INC.

(as Agent and as a Lender)

 

 

 

 

By  /s/ J. Gregory Davis
Name: J. Gregory Davis
Title: Vice President

 

 

 

 

 

 

 

BANCA DI ROMA

(as a Lender)

 

 

 

 

By  /s/ Luca Balestra
Name: Luca Balestra
Title: 25050

 

 

 

 

By  /s/ Richard G. Dietz
Name: Richard G. Dietz
Title: 97271

 

 

 

 

 

 

 

BANCE NAZIONALE DEL LAVORO

S.p.A. (as a Lender)

 

 

 

 

By  /s/ Leonardo Valentini
Name: Leonardo Valentini
Title: First Vice President

 

 

 

 

By  /s/ Roberto Mancone
Name: Roberto Mancone
Title: VP, Senior Loan Officer

 

 

 

 

 

 

 

DRESDNER BANK AG, New York and Grand
Cayman Branches

(as a Lender)

 

 

 

 

By  /s/ J. Michael Leffler
Name: J. Michael Leffler
Title: Director

 

 

 

 

By  /s/ Stephen A. Kovach
Name: Stephen A. Kovach
Title: Associate

 

 

 

 

 

 

 

MELLON BANK N.A.

(as a Lender)

 

 

 

 

By  /s/ L. C. Ivey
Name: L. C. Ivey
Title First Vice President

 

 

 

 

 

 

 

FIRST UNION NATIONAL BANK

(as a Lender)

 

 

 

 

By  /s/ James F. Heatwole
Name: James F. Heatwole
Title: Director

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

(as a Lender)

 

 

 

 

By  /s/ Ed Kofman
Name: Ed Kofman
Title: Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK

(as a Lender)

 

 

 

 

By  /s/ Mehrasa Raygani
Name: Mehrasa Raygani
Title: Assistant Vice President

 

 

 

 

 

 

 

BANK ONE, NA (fka)
THE FIRST NATIONAL BANK OF CHICAGO

(as a Lender)

 

 

 

 

By  /s/ Stephanie A. Mack
Name: Stephanie A. Mack
Title: Commercial Banking Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

(as a Lender)

 

 

 

 

By  /s/ Beth Filipponi
Name: Beth Filipponi
Title: Vice President

 

 

 

 

By  /s/ Lucy Nixon
Name: Lucy Nixon
Title: Vice President

 

 

 

 

 

 

 

NATIONAL WESTMINSTER BANK, Plc

(as a Lender)

 

 

 

 

By  /s/ Steve Barlow
Name: Steve Barlow
Title: Corporate Director

 

 

 

 

 

 

 

STANDARD CHARTERED BANK

(as a Lender)

 

 

 

 

By  /s/ Alan Babcock
Name: Alan Babcock
Title: Senior Vice President

 

 

 

 

By  /s/ Andrew Y. Ng
Name: Andrew Y. Ng
Title: Vice President

 

 

 

 

 

 

 

MORGAN GUARANTY TRUST CO. OF
NEW YORK

(as a Lender)

 

 

 

 

By  /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

 

 

 

 

 

 

BBL INTERNATIONAL (U.K.) LIMITED

(as a Lender)

 

 

 

 

By  /s/ Peter Vissers
Name: Peter Vissers
Title: Director, Corporate Banking

 

 

 

 

 

 

 

DEN DANSKE BANK AKTIESELSKAB

(as a Lender)

 

 

 

 

By  /s/ M. K. Crawford
Name: M. K. Crawford
Title: Vice President

 

 

 

 

By  /s/ John A. O'Neill
Name: John A. O'Neill
Title: Assistant General Manager

